ACCEPTED
                                                                          10-14-00269-CR
                                                                TENTH COURT OF APPEALS
                                                                           WACO, TEXAS
                                                                    2/20/2015 12:03:54 PM
                                                                       SHARRI ROESSLER
                                                                                   CLERK




                                                          FILED IN
                                                   10th COURT OF APPEALS
             NO. 10-14-00269-CR                          WACO, TEXAS
                                                   2/20/2015 1:49:00 PM
                                                      SHARRI ROESSLER
                                                            Clerk
               IN THE
          COURT OF APPEALS
OF THE TENTH SUPREME JUDICIAL CIRCUIT

  JAMES GLYNN KEETON
                             Appellant
                               V.

           STATE OF TEXAS
                             Appellee

APPEAL FROM THE COUNTY COURT AT LAW NO. 2OF MCLENNAN COUNTY, TEXAS
              TRIAL COURT CAUSE NUMBER 2013-2046-CR2


APPELLANT’S FIRST MOTION FOR EXTENSION OF
     TIME TO FILE APPELLANT’S BRIEF

                  LAW OFFICE OF STAN SCHWIEGER
                    600 Austin Avenue, Suite 12
                            P.O. Box 975
                      Waco, Texas 76703-0975
                           (254) 752-5678
                     (254) 752-7792—Facsimile
                       State Bar No. 17880500
                  E-mail: wacocrimatty@yahoo.com
                          February 20, 2015
               JAMES GLYNN KEETON, Appellant, moves for an extension of thirty (30)

days under TEX. R. APP. P. 10.5(6) to file Appellant’s Brief and shows:

                                                           I.

               JAMES GLYNN KEETON Appellant was convicted of the offense of

Possession of Marijuana and given a sentence of 140 days in the McLennan County

Jail. The brief was due on February 12, 2015.

                                     II.
                REQUIRED INFORMATION PURSUANT TO THE RULES OF
                            APPELLATE PROCEDURE

               A.              The deadline for filing the extension. TEX. R. APP. P. 10.5(b)(1)(A):
                               March 5, 2015.

               B.              The length of the extension sought. TEX. R. APP. P. 10.5(b)(1)(B):
                               Thirty (30) days.

               C.              The facts relied upon to reasonably explain the need for the extension.
                               TEX. R. APP. P. 10.5(b)(1)(B):

                               Appellant’s attorney is a sole practitioner engaged in the general
                               practice of law. Said attorney has a heavy caseload and has been
                               engaged in other criminal matters. Appellant’s Counsel currently has
                               several briefs due to the Texas Court of Criminal Appeals, the United
                               States Fifth Circuit, and this Honorable Court.

               D.              Number of previous extensions granted for previous Motions for
                               Extension. TEX. R. APP. P. 10.5(b)(1)(D): None.




Appellant’s First Motion to Extend Time to File Brief                                              Page 1
                                                         III.

               The additional time requested is not sought solely for delay, nor sought

frivolously, but will be of genuine assistance to Appellant’s attorney in preparing

Appellant’s brief.

               Appellant prays that the Court grant this Motion and modify and extend the

deadline for filing Appellant’s brief to March 23, 2015, or that this Court grant such

additional time as is just and proper.

                                                        Respectfully submitted,

                                                        LAW OFFICE OF STAN SCHWIEGER

                                                        /s/ Stan Schwieger

                                                        Stan Schwieger
                                                        600 Austin Avenue, Suite 12
                                                        P.O. Box 975
                                                        Waco, Texas 76703-0975
                                                        (254) 752-5678
                                                        (254) 752-7792—Facsimile
                                                        State Bar No. 17880500
                                                        ATTORNEY FOR APPELLANT




Appellant’s First Motion to Extend Time to File Brief                                  Page 2
                                                        CERTIFICATE OF SERVICE

               A copy of this Motion was delivered to the McLennan County District
Attorney’s Office on February 20, 2015 by this Court’s electronic filing service.


                                                                /s/ Stan Schwieger

                                                                Stan Schwieger




Appellant’s First Motion to Extend Time to File Brief                                Page 3